r 2014DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the non-final rejection of 8 Oct 2021.

Amendments Received
Amendments to the claims were received and entered on 7 Mar 2022.

Election/Restrictions
As amended, claims 43 and 48 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons.  Current claim 43 is directed to a method that is distinct from originally-presented claim 1.  Claim 1 was directed to analysis of any kind of sample from any kind of subject; claim 43 is specifically limited to urine samples from pediatric male subjects.  Claim 1 was directed to a narrow set of nine protein biomarkers; claim 43 is directed to a broader set of three protein biomarkers.  Hence, claims 1 and 43 have different modes of operation and non-overlapping scopes; they are distinct.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 43 and 48 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of the Claims
Canceled: 1–33, 35–42 and 44
Withdrawn: 43 and 48
Examined herein: 34 and 45–47
Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Application No. 14/771875 is acknowledged.
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 61/773936 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 7 Mar 2013.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).

Withdrawn Rejections
All rejections of claims 1, 3–6, 8–12, 24, 28, 39–42 and 44 are hereby withdrawn; their cancelation moots the rejections.
All rejections of claims 34 under 35 USC § 102 and § 103 are hereby withdrawn in view of Applicant's amendments.
All rejections of claim 43 are hereby withdrawn, as this claim is now withdrawn from consideration.  The withdrawal does not imply that the rejections were improper, or that the arguments against them were persuasive.

Claim Objections
Claim 43 is objected to because "creatinine" is misspelled.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)/(pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34 and 45–47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites "decreased expression levels".  For a level to be "decreased", it must be compared to some quantity, and the claim does not particularly point out the subject matter of the invention because it does not specify what that quantity is, or how it is established.
In claim 47, "the control" lacks sufficient antecedent basis.
Furthermore, in claim 47, "a reference level of a protein expression in a pediatric male known not to have sleep apnea" is a quantity based on a variable object: both the "pediatric male" is variable, as well as the expression level of a protein in that male at different times.  "A claim may be rendered indefinite by reference to an object that is variable" (MPEP 2173.05(b) § II).  In this case, the claim is indefinite because the "reference level" will vary, and consequently expression in the pediatric male subject (cf. clm 43) may be determined to be decreased (cf. clm 46) based on one reference level, or increased based on a different reference level.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 34 and 45–47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gozal, et al. (American Journal of Respiratory and Critical Care Medicine 2009; ref. C2  on IDS of 7 Mar 2022).
With respect to claim 34, Gozal teaches performing a sleep study on pediatric male subjects (p. 1254 § "Overnight Polysomnography"), but does not teach a specific subject "that has been determined to have decreased expression levels of at least one biomarker selected from HPX, DPP4, and CP in a urine sample".

With respect to claim 45, Gozal teaches that the study is directed to "prepubertal children" (p. 1254, top of col. 1), and that the mean age of the subject is ~6.6 years old (p. 1255, Table 1).
Claims 46 and 47 describe further characteristics of the patient subset, which is not sufficient to patentably distinguish the invention from the prior art.
Gozal teaches that sleep study can be performed "using standard techniques" on all pediatric male patients.  There is no evidence in the claim or the disclosure as a whole that demonstrates or suggests that sleep studies are performed differently for the specific claimed subset of pediatric male patients, or that the claimed protein expression levels have any effect on how the sleep study is performed.  Hence, one of ordinary skill in the art would have regarded the claimed invention to be prima facie obvious in view of the teachings of Gozal.


Conclusion
No claim is allowable.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631Becke